DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 11/9/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 2-21 are currently pending.
Claims 2-21 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Claim Rejections - 35 U.S.C. § 112, First Paragraph
Applicant’s arguments with respect to claim(s) 2, 9, 16 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the rejection is improper because “the claims specifically state how the data exchange server itself prevents the sharing of data, and the claims do not purport to prevent the sharing of data in every conceivable way. Rather, the claims specifically state the operations performed to prevent the sharing of data.” The Examiner respectfully disagrees. The data exchange server does not prevent the sharing of data between the first data provider server and the second data provider server: merely specifying that each data provider server uses their own identifier regarding a user does not result in the data provider servers not being able to share information about the same user with each other. Furthermore, it is possible that the data provider servers use different identifiers yet associate the different identifiers to the same user via entity resolution and share information regarding the user.
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 2, 9, 16 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the cited art fails to teach or suggest “preventing, by the data exchange server, information about the same user from being shared by a first data Patwa inherently discloses utilizing an identifier in exchanges of information about a user with a data provider server: interacting with an API to retrieve information about a user necessarily requires that an identifier be used to identify the user ([0029]). Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Jonas teaches: assigning, by the data exchange server, multiple different identifiers to a same user; (Fig 2, [0032], “As illustrated in FIG. 2, the system 10 receives the received record in step 20 and processed the received record in a manner that comprises the following steps: (a) if the received record is not in a standard format (e.g., XML), converts the received record into a standard format in step 22 and (b) identifies, assigns or otherwise attributes the record to a source (e.g., one or more identifiers that identifies the record in or to the source 18.sub.1-18.sub.n--such as one or more primary keys of the record such as organization ID, system ID and record ID) in step 24 (the identifiers attributed to the source of the received record being "Attribution Data").”) One of ordinary skill in the art would have recognized that applying the known technique of Jonas to the known invention of Patwa would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such entity resolution features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so multiple different identifiers are assigned to different data sets regarding the same user results in an improved invention because applying said technique ensures that different assertions, i.e. a data set about a user, can be properly identified and conjoined together to form a newly conjoined entity, thus making it easier to identify different data sets and merge data about the user together.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 2, 9, 16, the limitation “preventing, by the data exchange server, information about the same user from being shared by a first data provider server with a second data provider server outside of the data exchange server" fails to comply with the written description requirement. Specifically, the Specification does not provide any disclosure that describes how the data exchange server prevents the first data provider server and the second data provider server from being able to directly interact with and share information about a user with each other. Nothing in the Specification suggests Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010): (“Requirement, in 35 U.S.C. §112, to provide separate written description of invention applies to original claims.).
By virtue of their dependence, the dependent claims are similarly rejected.





	




	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2011/0313846 to Patwa in view of United States Patent Application Publication No. 2004/0210763 to Jonas. 
As per claims 2, 9, 16, Patwa teaches:
electronically registering, by a data exchange server, multiple different data provider servers as sources of user lists and characteristics of users included in the user lists; (Figure 2, [0018]; [0023], [0025], [0029], “In one embodiment, content server 212 executes a segment of instructions (i.e., code) that is formatted to interact with API 258, thereby enabling content server 212 to retrieve user-specific information 246 from online-service provider 216. Alternatively, client 214 might execute a segment of instructions formatted to interact with API 258, thereby enabling client 214 to retrieve user-specific information 246 from online-service provider 216. In one embodiment, API 258 is a social-network API, such as an API that allows leverage information to which a user has access on the Facebook.RTM. social network.”)
preventing, by the data exchange server, information about the same user from being shared by a first data provider server among the multiple different data provider servers with a second data provider server among the multiple different data provider servers outside of the data exchange server by performing operations, and utilizing, by the data exchange server, a first identifier to exchange information about the same user with the first data provider server from among the multiple different data provider servers; and utilizing, by the data exchange server, a second identifier to exchange information about the same user with the second data provider server from among the multiple different data provider servers; ([0023], [0025], [0029], “In embodiments in which client 214 retrieves user-specific information, privacy is maintained since the user-specific information is not shared with either an advertiser or content server 212. That is, a user might have privacy concerns when an advertisement is displayed that includes user-specific information (e.g., an image of a family member); however, because the user-specific information is not coming from, and is not shared with, the advertiser, privacy can be maintained.”; It is noted that different data service providers will have different login/account names for the same user.)
initiating, by the data exchange server, an API call to each of the data provider servers, wherein the API call requests a transfer of data from the data provider server to the data exchange server; ([0029], “In one embodiment, content server 212 executes a segment of instructions (i.e., code) that is formatted to interact with API 258, thereby enabling content server 212 to retrieve user-specific information 246 from online-service provider 216. Alternatively, client 214 might execute a segment of instructions formatted to interact with API 258, thereby enabling client 214 to retrieve user-specific information 246 from online-service provider 216. In one embodiment, API 258 is a social-network API, such as an API that allows leverage information to which a user has access on the Facebook.RTM. social network.”)
aggregating, by the data exchange server, characteristics of the same user that are received from each of the multiple different data service provider servers in response to the API call; ([0042], “In such an embodiment, user-specific information received from multiple online-service providers is merged, sorted, and/or ranked to dynamically generate a personalized advertisement in real time.”)
receiving, by the data exchange server, a request specifying a set of criteria from a third-party server, in response to receiving the request, determining, by the data exchange server, whether the aggregated characteristics of the same user match the set of criteria specified by the request received from the third-party server without providing the aggregated characteristics to the third-party server, and in response to determining that the aggregated characteristics of the same user match the set of criteria specified by the request, distributing content provided by the third-party server to the same user; ([0018], [0030] - [0031], “In an embodiment of the present invention, the above-described environment 210 is utilized to carry out various functions, which enable an advertisement to be personalized. That is, environment 210 enables an advertisement 262 to be presented via output device 238, such that advertisement 262 reflects user-specific information 264 (e.g., picture of user's spouse).”)
Patwa does not explicitly teach, but Jonas teaches:
assigning, by the data exchange server, multiple different identifiers to a same user; (Fig 2, [0032], “As illustrated in FIG. 2, the system 10 receives the received record in step 20 and processed the received record in a manner that comprises the following steps: (a) if the received record is not in a standard format (e.g., XML), converts the received record into a standard format in step 22 and (b) identifies, assigns or otherwise attributes the record to a source (e.g., one or more identifiers that identifies the record in or to the source 18.sub.1-18.sub.n--such as one or more primary keys of the record such as organization ID, system ID and record ID) in step 24 (the identifiers attributed to the source of the received record being "Attribution Data").”)
One of ordinary skill in the art would have recognized that applying the known technique of Jonas to the known invention of Patwa would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such entity resolution features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so multiple different identifiers are assigned to different data sets regarding the same user results in an improved invention because applying said technique ensures that different assertions, i.e. a data set about a user, can be properly identified and conjoined 
As per claims 3, 10, 17, Jonas teaches:
wherein aggregating the characteristics of the same user comprises correlating first data about the same user received from the first data provider server with second data about the same user received from the second data provider server by matching the first identifier and the second identifier with a third identifier that was assigned to the same user by the data exchange server. (Fig 2, [0032])

As per claims 4, 11, 18, Patwa teaches:
wherein each of the data provider servers automatically collects data that reflects the characteristics of the same user in response to the API call by collecting data related to web page requests and selections of content initiated by the same user. ([0026])

As per claims 6, 13, 20, Patwa teaches:
wherein aggregating, by the data exchange server, characteristics of the same user that are received from each of the multiple different data service provider servers in response to the API call comprises: aggregating, by the data exchange server, demographic information and preference information of the ([0041] – [0042])

As per claims 7, 14, 21, Patwa teaches:
receiving, from the third-party server, a request to register with the data exchange server; in response to receiving, by the data exchange server, a request specifying a set of criteria from a third-party server, determining that the third-party server registered with the data exchange server, wherein determining, by the data exchange server, whether the aggregated characteristics of the same user match the set of criteria specified by the request received from the third-party server without providing the aggregated characteristics to the third-party server is further in response to determining that the third-party server registered with the data exchange server. ([0018], [0019], [0031])

As per claims 8, 15, Patwa teaches:
wherein distributing the content provided by the third-party server to the same user comprises distributing content provided by the third-party server to a client device of the same user, wherein the client device displays the content provided by the third-party server along with additional content from a publisher server. ([0017] – [0018])

Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2011/0313846 to Patwa in view of United States Patent Application Publication No. 2004/0210763 to Jonas, and further in view of United States Patent Application Publication No. 2010/0017616 to Nichols.
As per claims 5, 12, 19, Patwa as modified does not explicitly teach, but Nichols teaches:
encrypting each of the multiple different identifiers, wherein utilizing the first identifier to exchange information about the same user with the first data provider server from among the two or more different data provider servers comprises utilizing a first encrypted identifier to exchange information about the same user with the first data provider server from among the two or more different data provider servers, and wherein utilizing the second identifier to exchange information about the same user with the second data provider server from among the two or more different data provider servers comprises utilizing a second encrypted identifier to exchange information about the same user with the second data provider server from among the two or more different data provider servers; ([0064], “FIG. 9 illustrates a process 900 by which a user can securely access sensitive information from any Internet enabled computing device, in accordance with an embodiment of the invention. At 910, the user can be presented with a list of hyperlinks associated with the plurality of password protected websites upon successful authentication of the user's master username and password. When the user selects one of the hyperlinks from his list of password-protected accounts, the login form information, browser based scripts and encrypted username and password combination associated with the selected hyperlink can be downloaded from the web server to the web browser or widget using the SSL protocol at 920, the login form and browser script information sent in plaintext. The encrypted username and password combination can be locally decrypted at 930 using the saved master password as the encryption key.”)
One of ordinary skill in the art would have recognized that applying the known technique of Nichols to the known invention of Patwa as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cryptography features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the to encrypt each of the multiple different identifiers results in an improved invention because applying said technique ensures compromised encrypted identifiers cannot be used for unauthorized access to user accounts, thus improving the overall security of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 7,783,631 to Korn discloses an invention for a user's prior searching and browsing activities that are recorded for subsequent use. A user may examine the user's prior searching and browsing activities in a number of different ways, including indications of the user's prior activities related to advertisements. A set of search results may be modified in accordance with the user's historical activities. The user's activities may be examined to identify a set of preferred locations. The user's set of activities may be shared with one or more other users. The set of preferred locations presented to the user may be enhanced to include the preferred locations of one or more other users. A user's browsing activities may be monitored from one or more different client devices or client application. A user's browsing volume may be graphically displayed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685